 PATTERN MAKERS (BADGER PATTERN).Pattern Makers' League of North America, PatternMakers' Association of Milwaukee and Vicinityand Badger Pattern Works, Inc. Cases 30-CB-2122 and 30-CB-21557 December 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISUpon charges filed by Badger Pattern Works,Inc., the Employer, 8 September and 18 November1983, the General Counsel of the National LaborRelations Board issued complaints 19 October and19 December 1983 against the Respondent allegingthat it has violated Section 8(b)(1)(A) of the Na-tional Labor Relations Act. The General Counselissued an order consolidating the cases 19 Decem-ber 1983. The General Counsel issued amendmentsto complaints 5 January 1984.The complaints allege that the Respondent im-posed court-collectible fines against named individ-uals for engaging in certain conduct after submit-ting written resignations of membership in the Re-spondent. The Respondent filed answers denyingthat it committed an unfair labor practice.On 13 February 1984 the parties jointly movedthe Board to transfer the instant proceeding to theBoard, without benefit of a hearing before an ad-ministrative law judge, and submitted a proposedrecord consisting of the formal papers and the par-ties' stipulation of facts with attached exhibits. On25 April 1984 the Associate Executive Secretary,by direction of the Board, issued an order grantingthe motion, approving the stipulation, and transfer-ring the proceeding to the Board. Thereafter, theActing General Counsel and the Respondent filedbriefs.Upon the entire record in the case, the Boardmakes the following findings.I. JURISDICTIONThe Employer is engaged in the manufacture,sale, and distribution of patterns from its facility inNew Berlin, Wisconsin. During the fiscal yearending 30 September 1983 the Employer sold andshipped from the New Berlin facility products,goods, and materials valued in excess of $50,000 di-rectly to points outside the State of Wisconsin. Theparties stipulated and we find that the Employer isan employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act. Theparties further stipulated and we find that the Re-spondent is a labor organization within the mean-ing of Section 2(5) of the Act.II. ALLEGED UNFAIR -LABOR PRACTICEThe issue presented is whether the Respondentviolated Section 8(b)(1)(A) by imposing a fineagainst 12 named individuals. because they workedfor the Employer during a strike. Each employeetendered his resignation to the Respondent beforeor shortly after returning to work.A. FactsSince about 28. June :1983 the Respondent has en-gaged in a strike against the Employer: The Re-spondent's constitution at -all material times includ=ed the following provision:(Resignation) and/or (Trade Dispute)13. No resignation or withdrawal from an As-sociation, or from the League, shall be accept-ed during a strike or lockout, or at a timewhen a strike or lockout appears imminent.'The following eight employees mailed or hand-delivered letters of resignation which the 'Respond-ent received before the', employees returned towork: Richard Graham Jr., Herbert Heinze, JamesAnadelle, Bobby Lee Taylor, Robert Slak, EugeneWalker, Herbert Van Auwaeler, and Dale Kreil.The Respondent received the resignation letters ofPaul Jaquette and Robert Karpay'at approximately9:30 a.m. of the respective days on which each re-turned to work at 6 a.m., and :Jim Griffin's at ap-proximately 9:30 a.m. on the day he returned towork at 6:30 a.m. The Respondent received Wil-liam Prah's resignation the day after he returned towork. Each employee continued to work from thedate of his return during the strike until at least thedate the parties executed the stipulated record.After ,the employees returned to work and the 'Re-spondent received each one's letter of resignation,the Respondent sent each of the above-named em-ployees a form letter ordering the employee toappear before the Respondent's executive commit-tee to respond to charges that the employee violat-ed various named articles of the Respondent'sLeague Law. On 11 October 1983 the Respondentfined each of the 12 employees "the full amount ofcompensation paid to [him] and on [his] behalfduring the strike." The Respondent filed chargesagainst, and fined, the employees solely becausethey worked for the , Employer during the strike:The Respondent has not specified the dates ofwork for which each employee is fined, nor thedollar amount of the fine. The Respondent has not1 The tipulated facts include a recitation of the constitutional provi-sion at issue as well as a reproduction of the constitution There is a one-word 'difference ("appears", instead of "is"), not significant to deci-sion273 NLRB No. 17 114DECISIONS OF NATIONAL LABOR RELATIONS BOARDtaken any action to either collect the fines or to ex-punge or withdraw them.B.Contentions of the PartiesThe Acting General Counsel alleges that the Re-spondent's rule prohibiting resignation during astrike or when a strike is imminent is unlawful anddoes not privilege the fines it levied against em-ployees who resigned during a strike at the Em-ployer. The Respondent contends the complaintshould be dismissed because its constitutional re-striction on resignations rendered the employees'resignations ineffective and, in any event, it has notmade any effort to collect the fines levied. Finally,it argues that no violation occurred as to its finingof employees who returned to work prior to theRespondent's receipt of their resignation letters.C.Discussion and ConclusionsWe recently reevaluated the authority of a unionto limit its members' right to resign and ruled thata union may not restrict the right of its members toresign from membership. Machinists Local 1414(Neufeld Porsche-Audi), 270 NLRB 1330 (1984).2Accordingly, we find the Respondent's mainte-nance of its constitutional prohibition on union res-ignation unlawful. Further, the Respondent'scharging and levying of fines against employees fortheir conduct occurring on days after the Respond-ent received their resignations also violates Section8(b)(1)(A) of the ACt.3CONCLUSIONS OF LAW1. Badger Pattern Works, Inc., New Berlin, Wis-consin, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of theAct.2. Respondent is a labor organization within themeaning of Section 2(5) of the Act.3. By maintaining and enforcing its constitutionalprohibition on its members' right to resign from theUnion, and by charging and fining employees who2 Neufeld Porsche-Audi, supra, Member Zimmerman dissented from themajority's overruling of Machinists Local 132 7 (Dalmo Victor II), 263NLRB 984 (1982), enf denied 725 F 2d 1212 (9th Cm 1984), although heagreed with the majority's determination that the rule against resignationsof the union in that case was unreasonable and that fines levied againstemployees who tendered resignations during the strike violated Sec8(b)(1)(A) of the Act By the same reasoning, he concludes that the con-stitutional provision here is invalid and unenforceable3 The Respondent received the resignations of Paul Jaquette, RobertKarpay, and Jim Griffin several hours after they returned to work It re-ceived William Prah's resignation on the day after he returned to workThe Board orders reimbursement on a pro rata basis for fines levied inpart for preresignation conduct and in part for postresignation conductIn the event the Respondent should take action to collect the fines, theyare enforceable against the four employees named above only in propor-tion to the percentage of the employee's conduct which took placebefore the employee's resignation was received See Engineers & ScientistsGuild (Lockheed-California Co ), 268 NLRB 311 (1983)worked during a strike after they resigned from theRespondent, the Respondent violated Section8(b)(1)(A) of the Act.4. The foregoing unfair labor practice is anunfair labor practice affecting commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent engaged in anunfair labor practice in violation of Section8(b)(1)(A) of the Act, we shall order that it ceaseand desist therefrom and take certain affirmativeaction necessary to effectuate the policies of theAct, including refunding to Richard Graham Jr.,Herbert Heinze, James Anadelle, Bobby LeeTaylor, Robert Slak, Eugene Walker, Herbert VanAuwaeler, Dale Kreil, Paul Jaquette, RobertKarpay, Jim Griffin, and William Prah any moneysthey may have paid as a result of the fines imposedon them because of their postresignation work forBadger Pattern Works, Inc. during the strike thatbegan about 28 June 1983, with interest computedin the manner prescribed in Florida Steel Corp., 231NLRB 651 (1977).4 In addition, we shall order theRespondent to cease and desist from maintainingthe restriction on resignations found invalid and toexpunge the provision from its governing docu-ments. Engineers & Scientists Guild (Lockheed-Cali-fornia Co.), 268 NLRB 311 (1983).5 In so doing weare not ordering that the parent International,which is not a party to this proceeding, expungethe offending provision from its constitution.Rather, we are only ordering the Respondent toexpunge the provision from its governing docu-ments including such documents of the Internation-al that the Respondent may have incorporated byreference and adopted as its own.ORDERThe National Labor Relations Board orders thatthe Respondent, Pattern Makers' League of NorthAmerica, Pattern Makers' Association of Milwau-kee and Vicinity, West Allis, Wisconsin, its offi-cers, agents, and representatives, shall1. Cease and desist from4 See generally Isis Plumbing Cu, 138 NLRB 716 (1962)5 Member Dennis joins her colleagues in ordering the Respondent tocease and desist from maintaining the restriction on resignations becausethe complaint alleges unlawful maintenance of the constitutional provi-sion and the record supports that allegation Compare Machinists Local1914 (Neufeld Porsche-Audi), 270 NLRB 1330 fn 22 (1984), in which thecomplaint contained no such allegation As in Neufeld Porsche-Audi, how-ever, Member Dennis considers It impracticable to order the Respondentto "expunge" a provision appearing in the constitution of the parentInternational, which is not a party to this proceeding Instead, MemberDennis would order the Respondent to notify its members in writing thatit will not enforce the restriction on resignations PATTERNMAkERS OiADOER`PATTERN;115(i) •Maintaining in its governing- docuin'entsLeague- Law 132.of 'the' constitution -of the Pattern"Makes' League' of North America to the 'extent it'provides: ';--6 If this Order is enforced by a Judgment of a United States Court ofAppeals,:.the Words in the notiee reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United StatesiCofirt of Appeals Enforcing an Order of the,Nation-al Labor Relations Board " -"4_†Pattern Works; Inc., if willing, at all place;--Wherenotice to employees are customarily posted.(e) Notify the Regional . Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.-APPENDIXNOTICE TO MEMBERS',POSTED BY ORDER,OF THENATIONAL- LABOR RELATIONS BOARD.An Agency of the United States Government,;-._The. National ,Labor Relations Board has fotindthat we ,violated the National Labor Relations Actand has ordered us to post and abide by this notice..;,†WE. WILL' NOT maintain in our :governing :docu-ments Leagiie Law- 13 of the constitution of -thePattern Makers' League of North America to the- extent it provides:;†'t' `"†,11.(Resignation) and/or'(Trade Dispute) -.2,.11.3.--No resignation or. withdrawal from an As-. sociation, or, from the League, shall. be accept-,•ed.,during a stnke or lockout, or • at a -timewhen a strike or lockout appears imminent.(h) Restraining or coercing emplbjlees' whd haveresigned`from, and 'are _no longer 'Members. of, theRes'pondent in the 'exercise' of the fights guaranteed.by-:SectiOn 7' of the Act by imposing cOurt--Colledlible'fines on such 'eniployees' because of theiryostresignation conduct in wOrking at' Badger' Pat-...'tern Works; Inc:-during the strike that began about';-18'1une-1983.-••, (c) In any like Or related' manner restraining or'coeraing 'employees in:the' exercfse Of the rightsguaranteed -them by Section 7,`Of the Act. , .2. Take 'the f011owing affiftriative actibn neces-†'sary to effeCtuate the poliCies'Of the Act.-(a)` Expunge from. it† governing '‡docnments'League taw 13 -of the constitution 'of the PatternMakers' League of North America set-forth dhoVe.(h) Rescind the fines levied against Richard'braharh Herbert Heinze-, James Anadelle,'Bobb5;'Leeraylor, Robert Slak; 'Eugene Walker,:Mei-ben:Van AuiVaeler; Dale'Paul Jaqiiette,RObert Karpay,-Jiin Griffin, and Williatn Prah' cause of then' postfesignation Work.for-Badgef. Pat-', tern Works,…Inc. during. the strike 'that began alp-outJune '1983 and iefund-to therri any moneys theyinay have'paid as a result' of' such 'fines, With inter-.(c) Post at its business office and-Meeting:halls'Ccipie of ihe -attached notice marked "Appendix."6',Copies-Of the'"iidtice; on-forms proVided by 'the Re-' :giOnal' birectOr' for. Region 30, affef being s'igried...15y. the' Responderit's atith-Oriied repfesentative,pb†ted. hy the Respondent ''ininiediatelyUpon reCeipt 'and maintained for.' 60 COnsecutivedays _in.4cdnspiCtioug† places' inchiding all places'Where. notices thi inembefs afe cukOmarily.pOsted.-Re-aon able stelig† shall be taken b3i'the Respondentto. ensurethe notices are not altered; defaced,by:aiiy-Othei material: ''(d). Sign' and:retiirn tO the Regional Director silt.-- :'ficient- Copies' Of.'the 'notice.- for. posting by Badger(Resignation) and/ot (Trade Dispute).'13. No resignation or 'withdrawal from an _As-sociation, or from the League, shall be accept-ed, during a strike or lockout, or at a - time†when a, strike or lockout appears imminent, 7.†'WE WILL-NOT restrain or Coerce employees' whohave resigned from, and are no longer members'.of,the' Union in the exercise of the rights 'guaranteedthem- by Section 7 of the Act by --imposing -court-collectible fines on such employees 'because of, theirpostresignation conduct in working. at Badger Pat-.tern -Works, Inc.-during the ,strike that-began. about28 line 1983.L. WE-WILL NOT in any like or related, manner re-strain or coerce you in the exercise_ of the rightsguaranteed you by Section 7 of the Act. --.1:_WE WILL expunge from our.: governing docu-. ments:the portion' of League Law 13 of the, consti-tution of the Pattern Makers'- Leagrie † of -NorthAmerica set forth above.WE WILL rescind the fines levied against RichardGraham Jr., Herbert Heinze,_ James Anadelle,†--Bobby Lee Taylor; Robert Slak,. Eugene- Walker,Herbert Van Auwaeler, Dale --Kreil, Paul, Jaquette,Robert Karpay, Jim Griffin, and William, Prah be-cause of their postresignation work for Badger Pat-tern Works, Inc. during the' strike that 'began about28 June 1983, and WE WILL refund- to , them ,anymoneys they may have --paid :as a -.result of such-.fines, with interest... -.†PATTERN MAKERS'. LEAGUE OF -NORTH AMERICA, PATTERN MAKERS' -ASSOCIATION OF MILWAUKEE AND_.VICINITY††